Citation Nr: 1606579	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  10-40 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for cervical spondylosis (neck disability).

2.  Entitlement to a rating in excess of 10 percent for degenerative disc disease, lumbar spine (low back disability).

3.  Entitlement to a rating in excess of 10 percent for right upper extremity carpal tunnel syndrome (right arm disability).

4.  Entitlement to a rating in excess of 10 percent from May 19, 2008 to January 21, 2011 and in excess of 40 percent from January 21, 2011 for left upper extremity (dominant) carpal tunnel syndrome and cervical radiculopathy (left arm disability).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The Veteran served on active duty from December 1983 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and November 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes that the September 2008 rating decision also denied a compensable rating for epididymitis.  An October 2008 statement submitted by the Veteran's representative appealed all denials in the September 2008 decision.  The RO issued a statement of the case (SOC) on the issue of epididymitis in August 2010.  However, the Veteran did not include epididymitis in his September 2010 Form 9 substantive appeal.  The RO did not issue a supplemental SOC on the issue of epididymitis or certify that appeal to the Board.  More than 60 days have lapsed since the SOC.  Therefore, the claim for a compensable rating for epididymitis is not before the Board.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.202. 

It does not appear that a substantive appeal was ever submitted with respect to the cervical spine claim.  However, such issue was certified to the Board and the Veteran appeared to rely on this information, as the issue was then listed in a subsequent brief from his representative.  Under such circumstances the Board will take jurisdiction of the issue.  Percy v. Shinseki, 23 Vet. App. 37, 44 (2009).

This matter was previously before the Board in December 2014, at which time it was remanded to the agency of original jurisdiction (AOJ) for additional development.  The AOJ thereafter readjudicated the claim and denied it via a June 2015 supplemental statement of the case (SSOC).
As a preliminary matter, the Veteran was issued a June 2015 rating decision, which granted service connection for right lower and left lower extremity radiculopathy as secondary to service-connected degenerative disc disease of the lumbar spine and assigned a separate 10 percent disability rating for each condition.  According to the June 2015 decision, a separate evaluation of 10 percent for each condition was assigned from March 16, 2015, the date of the VA examination noting the presence of the additional disabilities.  Thereafter, no further communication was received from the Veteran or his representative concerning these matters.  In consequence, the Board will not further address these matters. 

As the applicable rating criteria are for the major extremity, treatment records during the rating period on appeal provide conflicting evidence as to the identification of the Veteran's dominant hand.  Specifically, the November 1998 rating decision initially awarded a non-compensable disability evaluation for bilateral carpal tunnel syndrome noting the Veteran's left upper extremity is dominant.  However, a May 2015 VA examination report notes that the Veteran is right-handed.  A December 2011 private treatment record shows the Veteran was evaluated for his bilateral upper extremities and note that the Veteran is left handed.  Additionally, an April 2014 rating decision awarded service connection for cervical radiculopathy for the left upper extremity noting the left upper extremity as dominant.  Neither the Veteran nor his representative has contended otherwise.  As such, for rating the disabilities on appeal, the Board will recognize the Veteran's left extremity as dominant.

Additionally, in February 2011, the Veteran requested an increased rating due to surgery for right hand carpal tunnel syndrome and the right elbow scheduled on February 16, 2011; and surgery on the left arm, wrist, hand, and elbow, thereafter.  In a subsequent June 2011 statement, the Veteran requested to withdraw his claim for a temporary 100 percent disability evaluation due to surgery.  See June 2011 VA Form 21-4138.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Since September 14, 2009, the Veteran's cervical spine disability has been manifested as painful, limited motion, with flexion at worst of 30 degrees, but does not manifest as forward flexion of 15 degrees or less or favorable ankylosis of the entire cervical spine. 

2.  The Veteran's low back disability did not manifest as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, as a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

3.  The Veteran's right upper extremity carpal tunnel syndrome is manifested by complaints of pain, tingling, and numbness consistent with no more than mild incomplete paralysis of the median nerve.

4.  The Veteran's left upper extremity carpal tunnel syndrome is manifested by complaints of pain, tingling, and numbness consistent with no more than mild incomplete paralysis of the median nerve. 

5.  Since January 21, 2011, the Veteran's left upper extremity and cervical radiculopathy was manifested by moderate incomplete paralysis of the upper radicular group.


CONCLUSIONS OF LAW

1.  Since the award of service connection, the criteria for a disability rating in excess of 20 percent for a neck disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243-5241 (2015).

2.  The criteria for a disability rating in excess of 10 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242 and 5243 (2015).

3.  The criteria for a rating greater than 10 percent for right upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).

4.  The criteria for a rating greater than 10 percent for left upper extremity carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2015).

5.  Since January 21, 2011, the criteria for a rating greater than 40 percent for left upper extremity carpal tunnel syndrome and cervical radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has certain duties to notify and assist a claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, VA's duty to notify was satisfied through notice letters dated in May 2008, November 2008, and December 2008 that informed the Veteran of his duty and VA's duty for obtaining evidence and the process by which disability ratings and effective dates are assigned.  
For increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, service treatment records (STRs), VA treatment records, and the Veteran's lay statements have been obtained and associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Nor is the existence of such outstanding records evident from the file.

The Veteran was also provided VA examinations in June 2008, September 2010, May 2013, and March 2015 in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Board finds these examinations are adequate for the purpose of evaluating the claim as the examiners reviewed the Veteran's pertinent medical history, considered his self-reported history, and provided medical opinion evidence sufficient to rate the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

II.  Analysis

Entitlement to a Higher Rating

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  

The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2015).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where entitlement to compensation has already been established, the United States Court of Appeals for Veterans Claims has held that consideration of the appropriateness of a staged rating is required.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

A.  Cervical Spondylosis 

Initially, the Veteran's neck disability was evaluated as 10 percent disabling under Diagnostic Code 5237, lumbosacral or cervical strain.  See November 2010 Rating Decision. 

The Veteran's neck disability is currently evaluated as 20 percent disabling under Diagnostic Codes 5241-5243, which addresses Diseases and Injuries of the Spine.  

As pertinent to the cervical spine, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent evaluation is warranted when the forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted when the forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a (2015). 

For purposes of assigning evaluations under Diagnostic Code 5243, Intervertebral disc syndrome (IVDS), Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine.  IVDS warrants a 20 percent evaluation when the veteran has incapacitating episodes having a total duration of a least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note 1 (2015).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).

For VA rating purposes, normal ranges of motion for the cervical spine are as follows: flexion from 0 to 45 degrees, extension from 0 to 45 degrees, lateral flexion from 0 to 45 degrees, and rotation from 0 to 80 degrees.  38 C.F.R. § 4.71a, Plate V (2015). 

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

Historically, the Veteran was assigned an initial 10 percent disability evaluation for cervical spondylosis effective September 14, 2009.  A temporary evaluation of 100 percent was assigned effective July 21, 2010 based on surgical or other treatment necessitating convalescence and a 10 percent evaluation was reinstated effective November 1, 2010.  See November 2010 Rating Decision.

In a subsequent April 2014 rating decision, a 20 percent evaluation for cervical spondylosis status post anterior and posterior fusion C6-7 was assigned effective September 9, 2009, under Diagnostic Codes 5241-5243 based on the evidence demonstrating muscle spasm of the upper back as well as abnormal curvature of the upper spine.  See April 2014 Rating Decision.

Turning to the evidence, VA treatment records dated from August 1998 through April 2014 and private treatment records dated from January 2009 through September 2011 are associated with the claims file.  

The Veteran underwent a VA examination of the cervical spine in June 2008.  He reported that merely standing caused pain in the neck.  In the resulting examination report, flare-ups, weakness and bowel and bladder problems were not noted.  The Veteran reported that he was taking ibuprofen, 400 mg three times daily for his symptoms and that he used a neck brace two days a week.  He was independent in all of his activities of daily living but symptoms impacted his daily recreational activities to include playing basketball and volleyball as he was unable to play due to pain.  It was also noted that he was able to drive 200 miles daily.  Upon examination, the Veteran's forward flexion was from 30 degrees, his extension was 40 degrees, his lateral flexion was 40 degrees bilaterally, and his lateral rotation was 60 degrees bilaterally.  He had painful movement or additional limitation of motion after repetitive testing.  He did not have deformity of the cervical spine or weakness.  There was tenderness, spasm and kyphosis of the cervical spine.  His posture and gait were normal.  Alignment, symmetry and curvatures of the cervical spine were noted as abnormal.  His neurological and sensory examinations were normal and the strength of his upper extremities was also normal.  X-ray of the cervical spine demonstrated slight encroachment on the left at C6-C7 with scoliosis identified to the left of the cervical spine.  There was foraminal encroachment on the right at C3-C4 through C7-T1 noted to be possibly exaggerated by positioning.

The examiner diagnosed neck sprain secondary to foraminal encroachment.  
The results of the June 2008 examination do not show that the Veteran's disability picture meets the criteria for a 30 percent evaluation because his forward flexion was 30 degrees and unaccompanied by functional loss.  Further, he did not have ankylosis of the cervical spine because he was able to complete range of motion testing.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). 

December 2008 and September 2009 VA treatment records show the Veteran was referred to physical therapy with a diagnosis of neck pain.  He reported pain in his neck that occurred a few times a day typically when he is working and sometimes when he lifts something heavy.  He endorsed symptoms of numbness and tingling over the lower cervical spine that lasts for several minutes but was becoming more severe and more frequent.  See Marion VA Medical Center Treatment Records.

A February 2009 VA treatment record shows that a CT scan was performed and compared to a previous December 2008 CT scan of the cervical spine.  The examiner noted that multi-level degenerative disc disease changes were identified at C2-C3, C3-C4, C4-C5, and C6-C7 on both CT scans.  Focal central herniated discs were also identified at C3-C4, spinal stenosis was identified at C6-C7, and neuroforaminal stenosis was also demonstrated at C6-C7.  Id.

Private treatment records dated from January 2009 through September 2011 show treatment for neck and upper back pain to include muscle spasm on examination and tenderness to palpation.  Additionally, the Veteran underwent neck surgery in July 2010.  

Specifically, a January 2009 and February 2009 private treatment record shows the Veteran presented with neck pain.  He endorsed symptoms to include cervical neck discomfort resulting in disorientation and lightheadedness occurring on two occasions.  The second episode occurred while he was pushing a gate.  He reported feeling dizzy and that he could not drive during these episodes.  According to the Veteran, both episodes resulted in a significant headache.  He denied any decrement of motor or sensory and bowel or bladder.  He denied cognitive problems or muscle weakness, numbness, or tingling.  He also denied memory loss, paralysis, paresthesias, incoordination, and imbalance.  Examination revealed full range of motion of the cervical spine in all cardinal directions without tenderness.  There was no paracervical or suboccipital tenderness or spasm, with exception to tenderness to palpation of the interscapular and bilateral trapezius.  The examiner diagnosed neck and interscapular pain noting that there was no lumbago, myelopathy or radiculopathy on physical examination.  The private clinician also acknowledged the February 2009 VA MRI scan of the cervical spine.  See Brain and NeuroSpine Clinic of Missouri Private Treatment Records.

A July 2009 inspection of the spine demonstrated abnormal alignment, symmetry and curvature with slight scoliosis to the right in the upper thoracic.  See also September 2010 VA Examination.

A February 2010 VA neurology consult shows examination  of the neck revealed no objective evidence of neck stiffness, however the examiner noted that the Veteran's neck movements were limited and he complained of stiffness and pain in the neck with the head turning to either side.  The examiner diagnosed chronic neck pain secondary to cervical spondylosis.  In so finding, the examiner noted that neurological examination did not demonstrate any deficit and there was no clinical evidence for cervical radiculopathy or myelopathy.

An August 2010 x-ray of the cervical spine was compared to a previous study conducted in June 2008.  Current x-ray revealed changes consistent with anterior fusion and intervertebral disc space surgery at C6-C7.  There was mild spondylosis and degenerative disc changes at C4-C5.

The Veteran underwent another VA examination of the cervical spine in September 2010.  He complained of neck pain that persisted until July 2010 where he underwent a discectomy and a metal plate was inserted.  He continued to experience pain at rest, stiffness, and weakness that occurred randomly and lasted from a few to several hours.  Pain increased upon heavy weight lifting and repetitive movements that radiated up the neck up to the occipital area, skull and frontal area.  He estimated his pain level as ranging from 4 to 10 on the pain scale.  Additionally, during flare-ups he experienced decreased range of motion and decreased functioning.  He reported that he was treated in the emergency room in May and June of 2010 and hospitalized on one occasion in 2009.  He did not use assistive devices or a neck brace and was independent in all of his activities of daily living.  He reported that rest and medication help to alleviate pain.  He denied that he had been prescribed bed rest for his neck disability.  He stated that he was currently employed and on payroll as an inspector, mechanic, and welder with Railroad Services for the past 3 years, however had not been released back to work since he underwent neurosurgery of the neck in July 2010.  According to the Veteran, he has remained employed since military discharge and he has missed work on average of 2 weeks per year due to his neck disability since 1988.  Due to his symptoms he does not lift more than a gallon of milk, he is able to drive but experiences problems when driving long distance, he is also able to mow the lawn and assist his wife with household chores.  It was also noted that he has been unable to ride his motorcycle for the past 3 years.  His posture and gait were normal.  There was no subluxation or curvature abnormality.  His neurological and sensory examinations were normal and his strength was normal in his upper extremities.  The examiner diagnosed neck sprain secondary to foraminal encroachment.

Upon examination, there was tenderness, spasm, and scoliosis of the cervical spine.  There was no deformity or kyphosis.  His flexion was 40 degrees, with pain at 40 degrees.  His extension was 30 degrees, with pain at 30 degrees.  His left lateral rotation was 60 degrees, with pain at 60 degrees.  His right lateral rotation was 45 degrees with pain at 45 degrees.  His left lateral bending was 30 degrees, with pain throughout.  His right lateral bending was 20 degrees, with pain throughout.  There was additional functional impairment due to pain of his cervical spine after repetitive testing and lack of endurance was noted as mostly due to pain and not from lack of coordination.  The examiner noted that additional impairment in terms of degrees of loss of range of motion could not be specified without resort to speculation.  Current x-rays of the cervical spine compared to previous x-rays demonstrated changes consistent with anterior fusion and intervertebral disc space surgery of C6-C7.

The results of the September 2010 examination do not show that the Veteran's disability picture more closely approximates the criteria for a 30 percent evaluation because his forward flexion was to 40 degrees.  Even with pain at 40 degrees, he completed repetitive testing with no additional limitation of motion such that his flexion was limited to 15 degrees.  Additionally, the examination report notes tenderness, spasm, and scoliosis of the cervical spine, which did not result in an abnormal gait.  He also did not have ankylosis of the cervical spine.  
These symptoms are reflective of a 20 percent disability rating.  

VA treatment records dated from August 2009 to November 2010 show the Veteran participated in physical therapy to treat pain in the upper and lower back, neck, left shoulder, and left arm.  During this time, he was also treated in the VA emergency department on several occasions.  He endorsed symptoms to include headaches, pain, tingling, numbness, occasional soreness, and pain when he turned his head to the right.  During this time, he reported his cervical neck pain level to fluctuate between the levels of 4 to 9 on a scale of 10 and also reported that his head felt very heavy on his neck.  Specifically, he reported that when this occurs he will sit in a certain position and that he does not lose consciousness but suffers a lapse of memory loss to include forgetting his wife's name.  Treatment during this time included medication management, thermal packing, thermal exercises, electric stimulation (e-stim), and manual suboccipital release and myofascial release while lying in a supine position during physical therapy.  See Marion VA Medical Center Treatment Records.

A February 2010 VA neurology consult shows the Veteran was diagnosed with chronic neck pain secondary to cervical spondylosis.  In so finding, the examiner noted that neurological examination did not demonstrate any deficit and there was no clinical evidence for cervical radiculopathy or myelopathy.  Id.

A March 2010 physical therapy note shows the Veteran's forward flexion of the cervical spine was from 58 degrees, his extension was 49 degrees, and his lateral rotation was 60 degrees bilaterally.  He endorsed pain in the low back, neck, and bilateral hands rating his pain level as 7 on a scale of 10.  He described pain in the neck as a stabbing sensation and also reported having a simultaneous feeling as if his hair was being pulled.  He continued to have pain in the left arm, and treated symptoms with medications to include naproxen.  He reported that symptoms limited his ability to turn his head as this caused his neck and upper back to hurt.  He was unable to lift heavy items with his left arm and also endorsed difficulty sleeping due to arm pain.  The examiner noted that the Veteran was left handed and that he continued to work as an inspector for the railroad performing hard labor.  Id.

An October 2010 VA physical therapy note shows the Veteran participated in physical therapy post cervical discectomy and fusion.  His gait and strength were normal and there was tenderness along the C3-C5 region.  In the resulting report, the therapist noted that the Veteran's cervical spine range of motion was not normal and affected his ability to rotate his head.  Id.

A June 2011 VA treatment record shows that a July 2010 CT scan of the cervical spine was compared to previous CT scans of the cervical spine performed in September 2010 and February 2011.  The examiner noted that the Veteran had a history of previous surgery at C6-C7 and a history of C4-C5 radiculopathy with pain.  In comparison with the previous studies, the examiner noted there had been minimal interval change to include post-operative changes at C6-C7 and minimal spondylosis in the mid and lower cervical spine with normal posterior spurring at C3-C4, C4-C5, and C6-C7.  Id.

An October 2011 VA treatment report shows the examiner compared x-ray findings from October 2011 and September 2010, which demonstrated mild C4-C5 disc space narrowing with endplate sclerosis.  Id.

An August 2012 VA pain consult shows the Veteran presented with complaints of neck pain, pain in both hands, and headaches.  He reported "drawing in" that produced a "grove" in the medial palm.  He described the pain as "stabbing" and also reported aching pains across the top of his shoulders stating that his shoulders were always tense.  According to the Veteran, he had participated in therapy and received trigger point injections, which were not helpful.  Additional treatment included medications such as gabapentin and robaxin without relief of symptoms.  He rated his pain level at 5 on a scale of 10 and reported that he continued to work as a welding inspector.  Examination revealed the Veteran ambulated with a normal gait.  He did not use any assistive devices.  His strength was noted to be intact and he had limited range of motion in flexion and side bending.  There was increased muscle tension in the cervical paraspinous muscles, traps, and lumbar spine.  There was also tenderness of the GON bilaterally.  The Veteran's wrists, elbows, and shoulders had normal range of motion and his thoracic spine had normal alignment.  

Current x-rays of the cervical spine were conducted in December 2011.  The examiner compared the December 2011 x-rays to previous x-rays conducted in June 2011.  According to the examiner, most recent x-rays demonstrated interval post-operative changes at the C6-C7 level involving the posterior elements with metallic hardware and multiple screws extending to the posterior elements.  The metallic plate and screws were noted as stabilizing the C6-C7 vertebral bodies.  Minimal spondylosis at multilevel disc spaces remained unchanged.  The examiner diagnosed neck pain status-post fusion, and myofascial pain syndrome (chronic pain disorder).  Id.

The Veteran underwent a VA neck examination in May 2013.  He reported that he had continued neck pain with radiation down the arms and up the back of the head, which caused headaches.  He reported constant aching and neck discomfort that ranged from 5 to 9 on the pain scale and was aggravated by physical activities and prolonged same positioning.  According to the Veteran, rest and medication were helpful.  Specifically, he was prescribed bacicfen to treat neck and back pain, and spasms without relief.  Thereafter, he was prescribed morphine and ibuprofen, which has been somewhat helpful.  He was also prescribed epidural injections and gabapentin with little improvement.  He did not use any assistive devices.  The Veteran reported flare-ups of pain that impacted his function, which caused him to rest with medication 2 to 3 times per week for 4 to 5 hours until pain subsided.  Upon examination, there was forward flexion to 30 degrees and extension to 45 degrees with pain at 30 degrees.  His right lateral flexion was 40 degrees without pain and his left lateral flexion was 30 degrees without pain.  Lateral rotation was 70 degrees with pain at 70 degrees bilaterally.  The examiner found that the Veteran had no additional limitation in range of motion after repetitive-use testing, but did have functional loss to include less movement than normal and pain on movement.  There was objective evidence of tenderness or pain to palpation, muscle spasm, and abnormal spinal contour was also noted.  His neurological and sensory examinations were normal and his muscle strength was also normal.  The examiner noted a history of IVDS but stated there had not been any incapacitating episodes in the past 12 months.  The examiner also noted that arthritis was confirmed on imaging and also that a January 2011 EMG study identified chronic C6-7 radiculopathy affecting the left upper extremity post C6-7 fusion anterior and posterior.  Additionally, a December 2011 CT demonstrated post-operative anterior and posterior fusion changes with hardware and multi-level spondylosis.  The examiner noted that the Veteran had a scar related to his condition that was not painful or unstable and not greater than 39 square cm.  It was also noted that the Veteran's neck disability did not impact his ability to work.

The results of the May 2013 examination do not show that the Veteran's disability picture more closely approximates the criteria for a 30 percent evaluation because his forward flexion was 30 degrees and he did not have ankylosis.  Even with painful motion, he completed repetitive testing with no additional limitation of motion such that his flexion was limited to 15 degrees.  

Additionally, DC 5010 contemplates traumatic arthritis.  It provides that traumatic arthritis established by X-ray findings is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be evaluated on the basis of limitation of motion of the specified joint or joints involved.  Id., DC 5003.  When, however, limitation of motion of the specific joint is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for major joint pain affected by limitation of motion.  A 20 percent evaluation is assignable for X-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, DC 5003 (2015).  In this case, the Veteran has been assigned a 20 percent disability rating for his cervical spine disability, which is rated under Diagnostic Code 5141-5143.  These Diagnostic Codes address limitation of motion and the factors set forth in 38 C.F.R. §§ 4.40 and 4.45.  To compensate the Veteran again for these symptoms would result in impermissible pyramiding.  38 C.F.R. § 4.14 (2015).  

The Veteran underwent a VA examination in March 2015 to determine any functional loss during flare-ups, which was not contemplated by the May 2013 VA examination.  In the resulting report, the examiner indicated that the Veteran did not endorse flare-ups, rather presented with complaints of worsening cervical pain that radiates to the back of the head causing headaches/migraines and also to the left trapezius and down the left thorax, without numbness or tingling.  He complained of functional impairment to include the inability to move his neck as far as he once could, stating that his head felt "too heavy for [his] body."  Upon examination, there was flexion to 40 degrees and extension to 30 degrees.  Right lateral flexion was 35 degrees and left lateral flexion was 30 degrees.  His right lateral rotation was 35 degrees and his left lateral rotation was 45 degrees.  The examiner noted abnormal range of motion due to less movement and objective evidence of pain but concluded that pain did not result in or cause functional loss.  In so finding, the examiner noted that the Veteran was not examined immediately after repetitive use testing over time and determined that the examination was neither medically consistent nor medically inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Additionally, the examiner concluded that without mere speculation he was unable to determine whether or not pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over time, noting that the Veteran did not demonstrate additional functional loss following range of motion repetitions upon examination.  There was no muscle spasm or ankylosis.  His neurological and sensory examinations were normal and his strength was normal.  Symptoms of radiculopathy of the C5-6 upper radicular group were noted as well as constant moderate pain in the left upper extremity with mild intermittent pain in the right upper extremity.  The Veteran had no incapacitating episodes over the past 12 months.  There was tenderness to palpation over the back of the head and right trapezius muscle.  There was also guarding that did not result in abnormal gait or spinal contour.  He did not use assistive devices and was independent in all of his activities of daily living.  The examiner noted that the right trapezius muscle was greater than the left by approximately 40 percent and also that the Veteran demonstrated good muscle tone of the upper body bilaterally, noting atrophy of the left trapezius muscle.  The examiner concluded that she was unable to opine as to the functionality of flare-ups or spasms from the May 2013 VA examination noting that she contacted the Appeals Management Center and relayed this conclusion.  Additionally, the examiner opined that the Veteran's cervical spine disability did not impact his ability to work.  In so finding, the examiner noted that he was employed as a welder since service discharge in 1997 until 2011, and has remained part-time since that time. 

The remaining medical and lay evidence of record does not address the Veteran's limitation of motion of his cervical spine or associated symptoms. 

With regard to his neurologic abnormalities, his radiculopathy of the right lower and left lower extremities and right and left upper extremities have already been assigned separate evaluations under the appropriate Diagnostic Codes and no additional neurological problems are shown by the medical or lay evidence of record.

The provisions of 38 C.F.R. § 4.59, which relates to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2015).  It is clear from the Veteran's description of his symptoms and treatment records that there is limited painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton, 25 Vet. App. 1.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2015).  Joint pain alone, without evidence of decreased functional ability, does not warrant a higher rating. Id.  

Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his neck disability does not equate to more than the disability picture contemplated by the 20 percent rating already assigned.  38 C.F.R. § 4.71a (2015). 

Additionally, with respect to the Veteran's employment during the rating period on appeal, the November 2010 rating decision assigned a temporary 100 evaluation effective July 21, 2010 based on surgical treatment necessitating convalescence and reassigned a 10 percent evaluation effective November 1, 2010.  The rating decision advised the Veteran to submit evidence continued unemployability due to his neck disability for further consideration to extend the temporary 100 percent evaluation.  Additionally, the Veteran consistently reported that he remained working as an inspector, mechanic, and welder.  Specifically, during the September 2010 VA examination, the Veteran reported that he remained working despite not having been medically released to do so and that he has missed work on average of 2 weeks per year due to his neck disability since 1988.  The May 2013 VA examiner acknowledged the Veteran employment as a welder and his reports of missing work and concluded that the Veteran's neck disability did not impact his ability to work.

Additionally, during this period on appeal, the Veteran reported symptoms to include headaches and migraines associated with neck pain.  The Board notes that the Veteran is currently service-connected for tension headaches secondary to cervical spondylosis effective May 15, 2012.  See May 2013 VA Neck Examination; June 2013 Rating Decision.

In light of the foregoing, the Board finds that the overall disability picture for the Veteran's neck disability more closely approximate a 20 percent rating under the applicable Diagnostic Codes since the award of service connection.  38 C.F.R. § 4.7 (2015).  Therefore, the preponderance of the evidence is against the claim for a higher initial rating, and it must be denied.  38 C.F.R. § 4.3 (2015). 

B.  Degenerative Disc Disease of the Lumbar Spine

During the rating period on appeal, the Veteran's back disability has been evaluated under Diagnostic Code 5243, IVDS, which is part of the General Rating Formula for the Spine.

For VA rating purposes, normal forward flexion of the thoracolumbar spine is from 0 to 90 degrees.  Normal extension is from 0 to 30 degrees.  Normal lateral flexion and rotation are from 0 to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2). 

Pertinent evidence includes VA treatment records dated from January 2000 through September 2009 and private treatment records dated from January 2009 through September 2011, which show that the Veteran was treated for pain in the lumbar and thoracic spine.  A January 2000 VA treatment record shows the Veteran presented for treatment due to degenerative arthritis of the thoracic and lumbosacral spines with mid and lower back pain.  He endorsed symptoms of pain and muscle spasm.  He denied lower and upper extremity weakness, and loss of bowel or bladder control.  Examination of the back revealed tenderness of the back muscles in the sacral area.  Straight leg raises were negative bilaterally.  The examiner prescribed naprosyn to treat the Veteran's symptoms.  See Marion VA Medical Center Treatment Records.

A July 2002 VA treatment record shows the Veteran presented with complaints of chest pain, shortness of breath, and back pain.  He also reported pain in the right shoulder with paraesthesias that radiated down the right arm.  Examination of the thoracic spine revealed pain and tenderness at T4 and T8.  There was also pain and tenderness at L5-S1.  During this time, treatment records show diagnoses of thoracic spondylosis, and lumbar spondylosis with mild and low back pain.  He treated symptoms with medications to include naproxen, motrin, and ibuprofen.  He also reported participation in physical therapy without much relief.  Examination of the thoracic spine during this period revealed back pain and tenderness at T2 and T4.  There was also pain and tenderness at L5-S1, which radiated to both sacroiliac joints.  Id.

The Veteran underwent a VA examination of the spine in June 2008.  He complained of stiffness, weakness, and pain.  According to the Veteran, he initially injured his back during active military service while carrying a heavy log.  He explained a second injury to his upper back when he hit his head on a pipe.  He stated that he experienced an aching pain in the lower back, which he described as continuous pain that occurred four days a week.  He endorsed a pain level of 5 to 8 on a scale of 10 in the lower back, and a pain level of 8 in the upper back, which increased to 10 once a month.  The Veteran reported that lower back pain radiated to both of his legs and increased when carrying heavy weight, which he reported impacted the lower and upper back.  Additionally, he reported that walking hurt the upper back and bumpy roads caused pain in the upper and lower back areas.  He stated that he took motrin for his symptoms and that heavy lifting makes it difficult for him to work because it caused pain.  He did not use any assistive devices and was independent in all of his activities of daily living.  However some activates to include recreational activities were impacted by his condition.  He denied any hospitalizations or surgeries due to his back condition.  Examination of the thoracolumbar spine revealed forward flexion to 75 degrees, with limitation of motion due to pain, and extension to 35 degrees, without painful motion.  Right lateral flexion was normal to 30 degrees, with pain on the left side of the lower back.  Left lateral flexion was to 35 degrees, without pain.  Right lateral rotation was to 30 degrees, with pain on the left side of the spine, and left lateral rotation was to 30 degrees, without pain.  There was objective evidence of muscle spasm.  There was no additional limitation noted during repetitive use testing or evidence of abnormal gait, abnormal spinal contour, or incapacitated episodes.  The combined range of motion of the thoracolumbar spine was 235 degrees.

The results of the June 2008 examination do not show that the Veteran's disability picture meets the criteria for a 20 percent evaluation because his forward flexion was greater than 60 degrees and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Additionally, the examination report does not demonstrate that his muscle spasm was severe enough to result in an abnormal gait or abnormal spinal contour.

An August 2009 MRI of the thoracic spine identified multi-level degenerative disc disease changes throughout the thoracic spine, and multiple wedge compression fracture deformities at T7, T8, and T9.  Additionally, a MRI of the lumbar spine identified broad-based left central herniated disc protrusion at L5 and transition at L6.  Id.

A February 2010 VA neurology consult shows the Veteran was seen for constant neck pain and upper back pain.  He reported pain that radiated to the back of the head and also both upper extremities.  He endorsed symptoms to include intermittent tingling and numbness of both upper extremities.  He denied having blackout spells, convulsions, double vision, difficulty in swallowing or speaking, or persistent weakness.  He reported medications to include allopurinol, baclofen, naproxen, pravastatin, and cyanocobalamin.  Id.

A March 2011 VA treatment record shows the Veteran presented with a history of back pain.  He endorsed symptoms to include tightness and pinching, and pain that radiated down the posterior aspect of the left deltoid.  He denied weakness in the lower and upper extremities and reported having participated in physical therapy in the past.  Examination revealed a normal gait and normal muscle strength of the upper and lower extremities.  The examiner reviewed x-rays, which showed mild upper thoracic scoliosis.  Id.

A September 2011 private treatment record the Veteran underwent posterior cervical decomposition and fusion.  See Southeast Hospital Operative Report.

An August 2012 VA pain consult shows the Veteran's wrists, elbows, and shoulders had normal range of motion and his thoracic spine had normal alignment.  Id.

Multiple VA pain consults dated in January 2013 show that the Veteran presented with chronic mid-back and low back pain with muscle spasm.  He reported that mid back pain and headaches were associated with neck pain, in which he described as aching behind the head and neck, and in the middle of the back.  He described pain behind the head, neck, and mid-back as aching and stabbing.  He reported symptoms of numbness in the back of the neck that radiated into the arms, and aching and burning in the low back.  As a result of these symptoms he experienced headaches, which impacted his daily life to include missing a lot of work due to pain.  According to the Veteran, he missed one day of work last week as well as 5 additional days from January 5th to January 10th, reporting that his duties as an inspector, mechanic, and welder required wearing a hard hat, which caused a lot of pain.

The Veteran underwent another VA examination in September 2010.  Examination of the thoracolumbar spine revealed forward flexion to 90 degrees, without painful motion, and extension to 35 degrees, without painful motion.  Right and left lateral flexion was normal to 35 degrees, with no objective evidence of pain.  Lateral rotation was to 30 degrees bilaterally, without objective pain bilaterally.  The Veteran's combined range of motion of the thoracolumbar spine was 255 degrees.  The examination report does not indicate whether or not there was additional limitation of motion or function after repetitive motion testing.  He did not have radiating pain, spasm, or tenderness.  The examiner noted that the Veteran experienced incapacitating episodes twice in the past 12 months in 2009 and again in 2010.

The results of the September 2010 examination do not show that the Veteran's disability picture meets the criteria for a 20 percent evaluation because his forward flexion was normal to 90 degrees and the combined range of motion of the thoracolumbar spine was 255 degrees.  Additionally, the examination report does not demonstrate that he experienced symptoms of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

Upon most recent VA examination of the thoracolumbar spine in March 2015, the Veteran denied flare-ups.  The examiner noted that initial range of motion of his thoracolumbar spine was abnormal or outside of range but concluded that range of motion did not contribute to functional loss.  Examination of the thoracolumbar spine revealed forward flexion to 85 degrees, with painful motion, and extension to 30 degrees, without painful motion.  Right and left lateral flexion was normal to 30 degrees, with painful motion.  Lateral rotation was to 30 degrees bilaterally.  The Veteran's combined range of motion of the thoracolumbar spine was 235 degrees.  There was no additional limitation of motion or function after repetitive motion testing.  There was tenderness or pain to palpation of the thoracolumbar spine that did not result in abnormal gait or spinal contour.  He did not have muscle spasm, guarding, or IVDS.  The Veteran's knee and ankle jerk reflexes were 1+.  He had normal sensation to light touch over his upper anterior thigh, knee, lower leg, ankle, foot, and toes bilaterally.  He had intermittent mild, dull pain of the bilateral lower extremities.  There was no arthritis, ankylosis, paresthesias, dysesthesias, or numbness of the back.  He did not use any assistive devices.  The examiner concluded that the Veteran's back condition did not impact his ability to work.

The results of the March 2015 examination do not show that the Veteran's disability picture meets the criteria for a 20 percent evaluation because his forward flexion was to 85 degrees and the combined range of motion of the thoracolumbar spine was 235 degrees.  Additionally, the examination report does not demonstrate that he experienced symptoms of muscle spasm or guarding to result in an abnormal gait or abnormal spinal contour.

Private treatment records from January 2009 through September 2011 show that the Veteran was treated for pain in the lumbar and thoracic spine.  During this time, private treatment record shows normal range of motion in all cardinal directions of the thoracic/lumbar spine and there was no tenderness to palpation or evidence of paraspinal spasm, with the exception of a February 2009 treatment record, which shows there was mild tenderness to palpation in the low lumbar spine.  There was pain on movement but overall coordination of the upper and lower extremities were normal.  The Veteran denied weakness and paresthesia.  He reported occasional, intermittent difficulty with gait due to dragging his right heel at times.  According to the Veteran, pain increased with sitting for long periods, lying, or bending, or with lifting.  Pain is improved with lying down for short periods.  Examination revealed a normal gait and normal coordination of the upper and lower extremities.  Upper and lower extremities revealed normal strength in all major muscle groups and symmetrical sensation was normal bilaterally.  See Brain and NeuroSpine Clinic of Missouri Private Treatment Records.

In this case, even when considering the Veteran's functional loss due to the factors set forth in 38 C.F.R. §§ 4.40 and 4.45, the medical evidence of record during the rating period on appeal does not show that the 20 percent criteria are more closely approximated.  38 C.F.R. § 4.71a (2015).  Specifically, the June 2008 VA examination report notes the Veteran had normal range of motion and examination revealed no scoliosis.  Additionally, treatment records during this time note that he did experience symptoms of occasional muscle spasm, but no guarding or spasm severe enough to result in an abnormal gait or abnormal spinal contour.  During the September 2010 VA examination, he did not have radiating pain, spasm, or tenderness and demonstrated normal range of motion.  The examiner noted that the Veteran experienced incapacitating episodes twice in the past 12 months in 2009 and again in 2010, which is reflective of a 10 percent disability evaluation.  The March 2015 VA examination report notes that initial range of motion of his thoracolumbar spine was abnormal or outside of range but concluded that range of motion did not contribute to functional loss.  There was also no additional limitation of motion or function after repetitive motion testing.  Further, private treatment records show there was no additional limitation of motion or function after repetitive motion testing.  There was tenderness or pain to palpation of the thoracolumbar spine that did not result in abnormal gait or spinal contour.  He did not have muscle spasm or guarding, or IVDS.  Despite the Veteran's report of abnormal gait, treatment record and VA examination consistently show that he had a normal gait upon examination.  Lastly, the Board notes that the Veteran had mild upper thoracic scoliosis, as noted in May 2011.  However, it was not the result of muscle spasm or guarding, as neither of these were noted in the medical records.  See May 2011 Marion VA Medical Center Treatment Records.  

For these reasons, a disability rating in excess of 10 percent for the Veteran's low back disability during the rating period on appeal is not warranted.  38 C.F.R. § 4.7 (2015).  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  There is no evidentiary basis upon which to assign a rating in excess of 10 percent and since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating.  Hart, 21 Vet. App. at 505.

C.  Bilateral Carpel Tunnel Syndrome 

Prior to May 19, 2008, the Veteran's bilateral carpal tunnel syndrome disability was evaluated as non-compensable under Diagnostic Codes 8599-8516, neuritis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8616.  As of May 19, 2008, it was evaluated as 10 percent disabling under Diagnostic Codes 8599-8515.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

A temporary evaluation of 100 percent was assigned for carpal tunnel syndrome, right upper extremity effective February 16, 2011 based on surgical or other treatment necessitating convalescence.  The 10 percent evaluation was reinstated effective April 1, 2011.  A temporary evaluation of 100 percent was assigned for carpal tunnel syndrome, left upper extremity effective April 29, 2011.  The 10 percent evaluation was reinstated effective July 1, 2011.  See April 2014 Rating Decision.

Neuritis of the ulnar nerve is evaluated according to the rating criteria in 8516, paralysis of the ulnar nerve.  Under Diagnostic Code 8516, for the major arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and severe incomplete paralysis is rated as 40 percent disabling.  Complete paralysis of the ulnar nerve warrants a 60 percent evaluation; with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb flexion of wrist weakened.  38 C.F.R. § 4.124a.

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015). 

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves (2015). 

Moreover, neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2015). 

"Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  

Thereafter, the Veteran's right carpal tunnel syndrome disability was assigned a 10 percent disability rating under Diagnostic Code 8515, paralysis of the median nerve, effective May 19, 2008.  38 C.F.R. § 4.124a (2015).  See April 2014 Rating Decision; see also June 2015 Supplemental Statement of the Case (SSOC).

Under Diagnostic Code 8515, mild incomplete paralysis of the minor median nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and moderately severe incomplete paralysis is rated as 40 percent disabling.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a. 

VA treatment records and private treatment records dated from January 2009 through September 2011 from Brain and NeuroSpine Clinic of Missouri as well as private treatment records dated from August 2008 through June 2011 from Dr. S.Y. show that the Veteran was treated for bilateral carpal tunnel syndrome and left arm pain.  

An April 2007 and September 2007 VA treatment record show the Veteran reported pain in the elbows bilaterally.  He endorsed symptoms to include stiffness and also reported losing his grip, which caused him to drop items from his right hand.  See Marion VA Medical Center Treatment Records.

A June 2008 VA treatment record shows the Veteran presented with a history of neck and back pain.  He endorsed symptoms of numbness, tingling, and weakness in his hands bilaterally.  Examination revealed reduced amplitude in the right median motor nerve.  The left ulnar nerve showed decreased conduction velocity.  The right and left median acr palms anti sensory nerve showed bilateral prolonged distal peak latency.  The left ulnar anti sensory nerve showed reduced amplitude.  The examiner diagnosed moderate bilateral median neuropathy at the wrist, carpal tunnel syndrome, which affected sensory and motor components.  Id.

The Veteran underwent VA peripheral nerves examination in June 2008.  The examination report does not note whether the Veteran is right or left handed.  He complained of daily muscular contraction, weakness, numbness, and tingling in both hands and losing his grip while holding things.  He reported that writing for longer than one hour, computer work, driving, and "moving yard" increased pain bilaterally.  According to the Veteran, his pain level was between a 4 and 5 on a scale of 10 and he also reported having flare-ups 20 times a week, three times a day.  He reported having had four flare-ups the previous day and denied flare-ups on the day of the examination.  Examination of the wrists revealed normal range of motion bilaterally.  Neurodiagnostic testing performed in the bilateral upper extremities revealed moderately severe bilateral median nerve entrapment at the wrist joint and mild left ulnar entrapment at the elbow groove.  The examiner diagnosed carpal tunnel syndrome status-post unilateral median nerve entrapment at the wrist.  Id.

A May 2011 VA treatment record shows the Veteran presented for physical therapy consultation to treat bilateral carpal tunnel syndrome.  He reported the pain level in his left elbow as 4 out of 10 and the left wrist as 6 to 8 on a scale of 10.  He endorsed pain and sensitivity over the incision sites and occasional drawing and clawing of the 4th and 5th digits on the left and right hands.  He reported that he was employed as a welder but currently not working post-surgery.  He was independent in all of his activities of daily living and reported that he was following the 31 pound lifting restriction during daily activities.  Examination revealed healed scars at the wrist and elbow and mild swelling at the left medial elbow.  Id.

An August 2012 VA pain consult shows the Veteran's wrists, elbows, and shoulders had normal range of motion and his thoracic spine had normal alignment.  Id.

Private treatment records dated from August 2008 through December 2011 reflect that the Veteran was under the care of Dr. S.Y., a private clinician, who diagnosed bilateral carpal tunnel syndrome and left ulnar neuropathy in August 2008.  See also November 2007 VA X-ray.  During this time, he reported symptoms to include numbness and tingling of the bilateral hands since 1995 that is most significant in the thumb, index finger, and long finger, with occasional numbness and tingling in the small finger approximately 4 to 5 times a day.  He also endorsed neck and elbow pain and stated that his symptoms are worse on the left side.  He underwent surgery for left ulnar nerve transfer and left carpal tunnel release in October 2008 and again in April 2011 for revision of left carpal tunnel release and left ulnar transposition.  In December 2008 he underwent surgery for right ulnar nerve transfer and right carpal tunnel surgery.  Thereafter, in February 2011, he again had surgery for recurrent right carpal tunnel syndrome and recurrent right cubital tunnel syndrome.  During this time, examination of the wrists and bilateral upper extremities reflects the Veteran had positive tinel's and positive phalen's.  He also had positive medial nerve compression test of the right upper extremity as well as positive tinel's and positive ulnar compression test.  He had full range of motion in both wrists and elbows of the right upper extremity.  He was able to make a complete fist and fully extend the fingers past neutral status-pre and post-surgery.  His nerve conduction study on the right demonstrated moderate carpel tunnel syndrome.  See Private Treatment Records from Dr. S.Y.

An October 2008 private treatment record shows the Veteran was unable to return to work until he was re-evaluated on October 31, 2008.  A subsequent record dated on October 31, 2008 indicates the Veteran was seen two weeks status-post left carpal tunnel release and left ulnar nerve transposition.  In the resulting report, the Veteran denied numbness or tingling in the fingers.  However, he reported numbness on top of the hand in between the thumb and index finger and denied drawing of the ring finger and small finger.  He also reported symptoms in his right hand to include drawing of the ring finger and small finger, and numbness and tingling in all fingers that increased since his surgery.  Examination revealed a well approximated incision on the left wrist.  The Veteran was able to make a complete fist and fully extend the fingers beyond neutral.  He was able to straighten his elbow completely.  The right upper extremity at the wrist revealed positive tinel's, positive phalen's, and positive tinel's and flexion compression at the elbow.  It was noted that his nerve conduction on the right demonstrated a moderate carpal tunnel syndrome.  See Southern Illinois Orthopedic Associates Private Treatment Records.  

Additionally, a report dated October 31, 2008, reflects diagnoses to include left carpal tunnel syndrome and cubital tunnel syndrome status post-surgery noting that the Veteran was restricted from lifting weight greater than 5 to 10 pounds.  The report also indicated that the Veteran would return for re-evaluation in 4 weeks.  See Doctor's Report of Work Status and Restrictions from Southern Illinois Orthopedic Associates.

A subsequent December 2008 private treatment record notes that the Veteran was seen six weeks status-post left carpal tunnel release.  Examination revealed a well healed incision and range of motion was noted as "very good."  The examiner noted the results of a nerve conduction study showed right carpal tunnel syndrome and right ulnar nerve entrapment and the Veteran reported that he continued to have problems with the right hand.  He had full range of motion in the right upper extremity, elbow, and wrist.  Tinel's and medial nerve compression tests of the right upper extremity were positive.  See Southern Illinois Orthopedic Associates Private Treatment Records.

A subsequent January 2009 private treatment record notes that the Veteran was seen two weeks status-post right carpal tunnel release.  The examiner noted that numbness and tingling had resolved.  Examination revealed well approximated incisions and that the Veteran was able to make a complete fist and fully extend the fingers beyond neutral.  Additionally, it was noted that the Veteran is unable to return to work until he is re-evaluated on January 9, 2009.  Id.

A January 9, 2009 report of work status indicates restrictions to include no lifting with right upper extremity greater than 3 to 5 pounds.  See Doctor's Report of Work Status and Restrictions from Southern Illinois Orthopedic Associates.

A February 2009 private treatment record notes that the Veteran was seen six weeks status-post right carpal tunnel release and right ulnar nerve transposition.  Upon examination, the examiner noted that numbness and tingling had resolved and the Veteran was able to make a complete fist.  He was able to fully extend the fingers beyond neutral.  He had full flexion and extension with some sensitivity on palpation around the incision sites, elbow, and wrist.  See Southern Illinois Orthopedic Associates Private Treatment Records.  

Private treatment records from January 2009 through September 2011 show that the Veteran endorsed symptoms to include pain in the neck, both shoulders, and a burning sensation in the interscapular region.  He also reported back pain that radiated into both buttocks.  His neurological and sensory examinations were normal in his upper and lower extremities.  His strength was 5/5 also normal in his upper and lower extremities.  His bilateral biceps, triceps, and brachiordalis reflexes were 1+, indicating hypoactivity.  His bilateral patellar and Achilles tendons reflexes were 1+.  Coordination of the upper and lower extremities was also normal.  Sitting straight leg raises were normal bilaterally.  In February 2009, however, the Veteran's patella and Achilles reflexes were noted as 2+ bilaterally.  See Brain and NeuroSpine Clinic of Missouri.

A July 2010 private treatment record shows the Veteran reported cramping and pain in both hands.  Examination revealed full range of motion on both elbows to include flexion and extension.  There was full range of motion of both wrists to include flexion, extension, pronation, supination, and radial and ulnar deviation.  He was able to make a complete fist with both hands and extend all fingers pat neutral.  He was able to fully abduct the fingers.  Dr. Y. noted that he had issues with his neck that coincide with denervation of the hands, which he concluded that symptoms were more likely from his neck condition.  See Private Treatment Records from Dr. S.Y.

An April 2011 private treatment record shows the Veteran was seen for a follow-up of his right carpal tunnel and right ulnar nerve.  He reported that he was doing very well and also that his numbness and tingling had resolved.  He had no cramping or locking of the right upper extremity.  Examination revealed full range of motion to include full flexion and extension of the elbow and wrist.  He also demonstrated good grip strength.  Id.

A December 2011 private treatment records shows the Veteran was evaluated for his bilateral upper extremities.  Dr. Y. noted that the Veteran is left handed.  He reported that both hands were still painful and numb post bilateral carpal tunnel releases and ulnar nerve transpositions.  Examination revealed well healed incisions and positive median nerve compression test, left greater than right.  He also had positive tinel's when palpated at the ulnar nerve and anterior to the epicondyles.  There was full flexion and extension of the elbows.  He was able to make full fists and full extension.  Dr. Y. noted that there was no objective evidence of clawing, thenar, hypthenar, or atrophy.  There was also pain with palpation over the CMC joints of the thumbs bilaterally, left greater than right, with instability in the left thumb.  It was also noted that the thumb caused occasional discomfort.  Id.

The Veteran underwent another VA peripheral nerves examination in March 2015.  The examiner noted that the Veteran was right handed.  The Veteran complained of daily constant pain in the elbows bilaterally and pulsating of palmer surface that was visibly twitching along the ulnar muscle innervation of the palms bilaterally during examination.  He described pain as a daily cramping and contracting of bilateral 4th and 5th digits that occurred approximately 4 to 5 times daily.  He relieved symptoms by opening his fingers and applying pressure, which resolved pain in a matter of seconds.  He also complained of median nerve distribution of bilateral 2nd and 3rd digits, which was worse at night causing cramping and contracting approximately 2 to 3 times in a 24 hour period.  He reported functional limitations to include weakness of bilateral wrists and increased pain.  He also complained of moderate constant pain in the bilateral upper extremities and severe, intermittent, dull pain in the bilateral upper extremities.  He denied symptoms of numbness and tingling, paresthesias or dysesthesias.  His elbow flexion and extension were normal at 5/5 bilaterally.  His left wrist flexion and extension were also normal at 5/5 bilaterally.  His grip strength was 4/5 bilaterally, indicating active movement against some resistance.  His thumb to index finger pinch had strength of 5/5.  He had mild and equal bilateral atrophy of the opponens digiti minimal of palmer surfaces due to ulnar neuropathy.  His left biceps, triceps, and brachiordalis reflexes were 1+, indicating hypoactivity.  His right bicep reflex was 2+ and his right tricep and brachiordalis reflexes were 1+, indicating hypoactivity.  He had normal sensation to light touch over his bilateral shoulders, inner and outer forearms, hand, and fingers.  The examiner found that the median nerve radicular group had moderate incomplete paralysis bilaterally, and the ulnar radicular group had mild incomplete paralysis.  The examiner noted that amputation and use of prosthesis would not equally well serve the Veteran and scars that were not painful or unstable nor greater than 39 square cm.  He used bilateral hand splints regularly to assist with functioning.  

From May 19, 2008 to January 21, 2011, the Veteran's symptoms more closely approximated mild incomplete paralysis.  At his June 2008 VA examination, examination of the wrists revealed normal range of motion bilaterally.  At his March 2015 VA examination, his left wrist flexion and extension were normal at 5/5 bilaterally.  His grip strength was 4/5 bilaterally, indicating active movement against some resistance.  His thumb to index finger pinch had a normal strength of 5/5.  Private treatment records during this period note that his biceps, triceps, and brachiordalis reflexes were 1+, indicating hypoactivity bilaterally.  He experienced some pain, numbness, and tingling in both hands, without evidence of weakness, fatigue, or lack of endurance.  He had occasional drawing and clawing of the 4th and 5th digits on the left and right hands, however his thumb to index finger pinch had strength of 5/5.  There was full range of motion of both wrists to include flexion, extension, pronation, supination, and radial and ulnar deviation.  He was able to make a complete fist with both hands and extend all fingers beyond neutral and he was also able to fully abduct the fingers.  These symptoms do not more closely approximate a moderate incomplete paralysis of the median nerve or the ulnar nerve. 

The Board has also considered whether a rating in excess of 10 percent is warranted under any other diagnostic codes and finds that it is not.  Specifically, Diagnostic Codes 8516, 8616, and 8717 (for ulnar nerve impairment) which would authorize a rating in excess of 10 percent for subjective symptoms of pain, numbness, and tingling, in the wrist, in the absence of a finding of additional symptoms of neurologic impairment.  The medical findings of VA examiners directly address the criteria under which the disability is evaluated.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of any ratings in excess of 10 percent each for the service-connected right and left upper extremity carpal tunnel syndrome under Diagnostic Code 8515. 

The Board finds that the preponderance of the evidence is against the claim for ratings in excess of 10 percent each for service-connected carpal tunnel syndrome of the right and left upper extremities, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Cervical Radiculopathy Left Upper Extremity 

The Veteran's carpal tunnel syndrome and cervical radiculopathy of the left upper extremity is rated together under Diagnostic Codes 8599-8510.  See April 2014 Rating Decision.  The Veteran was assigned a non-compensable disability rating from December 2, 1997 and a 10 percent disability rating from May 19, 2008.  Thereafter, he was assigned a temporary 100 percent disability rating from October 17, 2008 and a 10 percent rating was reassigned from December 1, 2008.  A 40 percent disability rating was assigned from January 21, 2011 based on the May 2013 VA examination and the January 21, 2011 EMG report that reflects a diagnosis of cervical radiculopathy that was caused by cervical spondylosis and fusion.

As discussed above, since May 19, 2008, the Veteran's left carpal tunnel syndrome disability more nearly approximates a 10 percent disability rating.  As such, the Board will only address the appeal for a higher initial rating in excess of 40 percent for left upper extremity, as secondary to service connected cervical spondylosis status-post anterior and posterior fusion at C6-C7.  

Generally, neurological disorders are ordinarily to be rated in proportion to the impairment of motor, sensory, or mental function. In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Peripheral nerves are rated under 38 C.F.R. § 4.124a , Codes 8510 to 8540, which specifies that when there is no paralysis and the involvement is wholly sensory, the rating should be for the mild, or at most moderate, degree.  Diagnostic Code 8520 is applicable to symptoms related to the sciatic nerve; mild symptoms warrant a 10 percent rating, moderate warrant 20 percent, moderately severe warrant 40 percent, and severe with marked muscle atrophy warrant 60 percent.

The record indicates that the Veteran's service-connected left upper extremity radiculopathy has not resulted in more than mild symptoms at any time during the period in which service connection has been in effect, i.e., since January 21, 2011.  This is the date when evidence first demonstrated that his symptoms more closely approximated moderate incomplete paralysis.  Specifically, the April 2014 rating decision notes that the signs and symptoms of the Veteran's radiculopathy are so similar to his carpal tunnel syndrome; the two disabilities were rated together and assigned a 30 percent evaluation from January 21, 2011 in order to encompass all the neurological symptoms involving the left upper extremity.  38 C.F.R. §§ 4.7, 4.124a.

As discussed above, a February 2010 VA neurology consult shows the Veteran was diagnosed with chronic neck pain secondary to cervical spondylosis.  Examination revealed strong hand grips bilaterally, normal sensory, and normal muscle tone in both lower extremities.  Upper extremities did not reveal muscle atrophy or weakness.  His gait was normal and he was able to walk on his heels and toes.  The examiner diagnosed chronic neck pain secondary to cervical spondylosis.  In so finding, the examiner noted that neurological examination did not demonstrate any deficit and there was no clinical evidence for cervical radiculopathy or myelopathy.
See Marion VA Medical Center Treatment Records.

A March 2010 VA treatment record shows the Veteran underwent electrodiagnostic testing of the bilateral upper extremities.  He was diagnosed with mild right median neuropathy at the wrist and mild to moderate left median neuropathy at the wrist, which affected sensory and motor components.  There was no evidence of a cervical radiculopathy of the upper extremities.  Id.

Multiple May 2010 VA treatment records show the Veteran reported to the emergency department and urgent care with complaints of left shoulder and left arm pain for the past five days that started under the armpit area and radiated down the deltoid area, and increased when lying down.  During this time he endorsed pain at a level 6 to 9 on a scale of 10.  He also reported neck pain that radiated into the left arm for several weeks.  See Marion VA Medical Center Treatment Records.

A subsequent May 2010 VA treatment record shows the Veteran was treated in the emergency department for neck pain that radiated down the left arm.  Id.

A June 2010 VA treatment record shows the veteran presented with pain in the low back, neck, left arm, and bilateral hands.  He endorsed symptoms to include difficulty sleeping, and the inability to lift heavy items with his left arm.  According to the Veteran, he had been treated at the emergency room on three occasions due to pain.  Id.

A July 2010 VA treatment record shows the Veteran was examined for pre-operative neck surgery on July 21, 2010 due to cervical degenerative diseases and cervical disc protrusion.  He presented with spasm of both upper extremities.  Id.

An October 2010 VA treatment record shows the Veteran presented with neck pain, headaches, and numbness in both hands.  He was treated with e-stim and a hot pack to the neck for 10 minutes while seated and a manual suboccipital release and myofascial release while lying in a supine position.  Id.
As discussed above, the Veteran underwent a VA neck examination in May 2013.  The examination report notes the Veteran reported daily intermittent sharp pains and burning down the left arm related to physical activities, noting that the Veteran has had bilateral carpel tunnel release and ulnar entrapment release on two separate occasions with no reported relief.  Symptoms of radiculopathy were noted as moderated in the right upper extremities.  The examiner noted that the Veteran's EMG findings in January 2011 demonstrated mild bilateral ulnar neuropathy and remained unchanged since the last study in March 2010.  There was also moderate bilateral median neuropathy at the wrist affecting sensory and motor components.  There was no evidence of chronic denervation in thenar muscles tested.  There had also been interval in distal latencies and decreased CMAPs bilaterally as compared to the previous study conducted in March 2010.  There was also mild bilateral ulna neuropathy at the elbows, which remained unchanged from the previous study.  The examiner concluded that the Veteran's peripheral neuropathy condition did not impact his ability to work.  

The Veteran underwent another VA peripheral nerves examination in March 2015.  The Veteran complained of daily constant pain in the elbows bilaterally and pulsating of palmer surface that was visibly twitching along the ulnar muscle innervation of the palms bilaterally during examination.  He described pain as a daily cramping and contracting of bilateral 4th and 5th digits that occurred approximately 4 to 5 times daily.  He relieved symptoms by opening his fingers and applying pressure, which resolved pain in a matter of seconds.  He also complained of median nerve distribution of bilateral 2nd and 3rd digits, which was worse at night causing cramping and contracting approximately 2 to 3 times in a 24 hour period.  He reported functional limitations to include weakness of bilateral wrists and increased pain.  He also complained of moderate constant pain in the bilateral upper extremities and severe, intermittent, dull pain in the bilateral upper extremities.  He denied symptoms of numbness, tingling, paresthesias and dysesthesias.  His elbow flexion and extension were normal at 5/5 bilaterally.  His left wrist flexion and extension were also normal at 5/5 bilaterally.  His grip strength was 4/5 bilaterally, indicating active movement against some resistance.  His thumb to index finger pinch had strength of 5/5.  He had mild and equal bilateral atrophy of the opponens digiti minimal of palmer surfaces due to ulnar neuropathy.  The examiner noted that the Veteran's EMG findings in January 2011 demonstrated mild bilateral ulnar neuropathy that remained unchanged since the last study in March 2010.  His left biceps, triceps, and brachiordalis reflexes were 1+, indicating hypoactivity.  His right bicep reflex was 2+ and his right tricep and brachiordalis reflexes were 1+, indicating hypoactivity.  He had normal sensation to light touch over his bilateral shoulders, inner and outer forearms, hand, and fingers. 
The examiner found that the median nerve radicular group had moderate incomplete paralysis bilaterally, and the ulnar radicular group had mild incomplete paralysis.  

Based upon the medical evidence and conclusions of the May 2013 and March 2015 VA examiners, the Board finds that the Veteran's disability picture more closely approximates a 40 percent evaluation, but no higher, effective January 21, 2011.  This is the date that the evidence first demonstrated that the Veteran's symptoms more closely approximated moderate incomplete paralysis.  

III.  Extraschedular Ratings

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran's right and left upper extremity carpal tunnel syndrome primarily involves numbness, tingling, and pain.  That impairment is specifically contemplated by the rating criteria.  38 C.F.R. § 4.124a , Diagnostic Code 8515 (2015).  Accordingly, the Board finds that the Veteran does not present such an exceptional or unusual disability picture that the available schedular evaluation for his carpal tunnel syndrome is inadequate.  The evidence does not show frequent hospitalization for carpal tunnel syndrome.  The examiners found that the disability would not have marked interference with employment.  Therefore, the Board concludes that referral for consideration of an extraschedular rating is not warranted in this case.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

As described above, the manifestations of the Veteran's neck and back disabilities, specifically painful, limited motion are contemplated by the schedular criteria set forth in the Rating Schedule; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disabilities would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An initial rating in excess of 20 percent for cervical spondylosis is denied.

A higher rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.

A higher rating in excess of 10 percent for right upper extremity carpal tunnel syndrome is denied.
A higher rating in excess of 10 percent for left upper extremity carpal tunnel syndrome is denied.

An initial rating in excess of 40 percent for left upper extremity carpal tunnel syndrome and cervical radiculopathy is denied.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


